Citation Nr: 0212569	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1992, for the grant of service connection for paranoid 
schizophrenia.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
paranoid schizophrenia and assigned a 100 percent evaluation, 
effective January 31, 1992.  The veteran has disagreed with 
the effective date assigned by the RO.

The record reflects that in February 2000, the veteran 
requested a hearing before a traveling section of the Board.  
In March 2002, the veteran indicated that he no longer 
desired a Board hearing.  Thus, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied by the Board in an April 1990 decision.  

2.  On January 31, 1992, the veteran's representative filed a 
petition reopen the claim for service connection for a 
psychiatric disorder.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a psychiatric disorder prior to January 31, 
1992.


CONCLUSIONS OF LAW

1.  The April 1990 Board decision, which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  An effective date earlier than January 31, 1992, for the 
grant of service connection for paranoid schizophrenia is 
legally precluded.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.157, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  

Additionally, in the June 2000 statement of the case, the RO 
explained why an effective date of January 31, 1992, was 
assigned and why an effective date earlier than that date was 
legally precluded.  The RO also provided the veteran with the 
pertinent regulations that applied to his claim for an 
earlier effective date.  This determination was mailed to the 
veteran and was not returned by the United States Postal 
Service as undeliverable.  Thus, he is presumed to have 
received this notification.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

As to assisting the veteran with obtaining relevant records, 
the Board notes that the veteran has reported VA treatment 
for schizophrenia soon after his discharge from service and 
submitted private treatment reports, dated from January 1980 
to May 1980.  The VA treatment reports that the veteran 
alleges were created soon after service are in the claims 
file.  Additional private psychiatric treatment records that 
the veteran submitted with his current claim, dated in 1980, 
were already of record and considered at the time of the 
April 1990 Board decision.  The veteran has not alleged that 
there are any additional medical records related to treatment 
for schizophrenia prior to the January 31, 1992, effective 
date that have not been associated with the claims file.  

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with this claim for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than January 31, 1992, 
is warranted for the grant of service connection.  An 
examination conducted in 2002 would not assist in the grant 
of an effective date more than 10 years ago.  Thus, the Board 
finds that VA was not under an obligation to have the veteran 
examined for the purposes of this claim.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Consequently, the 
Board finds that the case need not be referred to the veteran 
for further argument as the Board's consideration of the new 
regulations in the first instance does not prejudice the 
veteran and the changes articulated in the new legislation 
are less stringent.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Decision

The record reflects that in an April 1990 decision, the Board 
denied service connection for a psychiatric disorder.  The 
evidence of record at that time consisted of service medical 
records, VA treatment records, private medical records, and 
statements from the veteran.  The Board determined that an 
acquired psychiatric disorder was not manifested during 
service or manifested to a compensable degree within one year 
following service.  It noted that paranoid schizophrenia was 
manifested more than one year following the veteran's 
discharge from service, and thus that service connection was 
not warranted.  The Board recognized that the veteran had a 
current diagnosis of paranoid schizophrenia but that he 
lacked competent evidence of a nexus between the diagnosis 
and service.  That decision is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.

On January 14, 1992, A VA treatment report from the 
hypertension clinic shows that the examiner noted that the 
veteran had been treated for schizophrenia for one and a half 
years.  

On January 31, 1992, the veteran's representative at that 
time, stated that the veteran was seeking to reopen the claim 
for service connection for a "nervous condition."

Initially, the RO denied reopening the veteran's claim, but 
subsequently determined that the veteran had submitted new 
and material evidence and denied the claim on the merits.  
The Board affirmed the denial of service connection for a 
psychiatric disorder in August 1996.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  The veteran and the Secretary 
filed a joint motion to vacate the Board decision and remand 
the claim for additional development and adjudicative action.  
The Court granted the motion in January 1998.  The Board 
remanded the claim to the RO in June 1998 for additional 
development.  Prior to conducting any additional development, 
the RO granted service connection for paranoid schizophrenia, 
assigning an effective date of January 31, 1992, as that was 
the date of the reopened claim.

The veteran seeks an effective date earlier than January 31, 
1992, for the grant of service connection for paranoid 
schizophrenia.  Specifically, the veteran states that he 
should be granted an effective date back to 1978, when he got 
out of service.  He also argues that the effective date 
should go back to at least 1988, when he filed his first 
claim for service connection for a psychiatric disorder.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2001) (emphasis added).

Under 38 C.F.R. § 3.155(a) (2001), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Under 38 C.F.R. § 3.157(b)(1) (2001), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of a 
claim based on the date of the outpatient treatment, hospital 
examination, or admission to a VA or uniformed services 
hospital.  The provisions of this paragraph apply only when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant an 
effective date earlier than January 31, 1992, for the grant 
of service connection for paranoid schizophrenia.  The 
reasons follow.

First, the April 1990 Board decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  Thus, the earliest effective 
date possible could not be prior to April 1990.  The Board 
notes that the veteran has not claimed that there was clear 
and unmistakable error in the April 1990 Board decision.  

Following the April 1990 Board decision, the veteran filed a 
petition to reopen the claim for service connection for a 
psychiatric disorder on January 31, 1992, through his 
representative.  Service connection for paranoid 
schizophrenia has been granted based upon this reopened 
claim.  The Board concludes that this is the correct 
effective date for the grant of service connection for 
paranoid schizophrenia.  See 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)).  Here, the veteran's 
petition to reopen the claim for service connection for 
paranoid schizophrenia was granted based upon his January 31, 
1992, request to reopen his claim for service connection for 
a psychiatric disorder.  

An effective date prior to January 31, 1992, is not legally 
possible.  See id.  As stated above, the effective date 
cannot precede April 1990, as that Board decision is final.  
Additionally, there is nothing in the record between April 
1990 and January 31, 1992, that would show the veteran's, or 
his representative's, intent to file a claim, either formal 
or informal, to allege that service connection was warranted 
for a psychiatric disorder.  See 38 C.F.R. § 3.155(a).  
Further, there are no VA treatment records between the April 
1990 Board decision and the January 31, 1992 submission from 
the veteran's representative, which could be seen as a 
petition to reopen the claim for service connection for a 
psychiatric disorder.  See 38 C.F.R. § 3.157(b).

The Board notes that there is one VA treatment report, dated 
January 14, 1992, that notes that the veteran had been 
receiving treatment for schizophrenia for the past one and 
one-half years.  Such does not establish an informal claim to 
reopen the previously denied claim, as a notation of 
treatment for schizophrenia cannot be construed as an intent 
to file a claim for service connection for a psychiatric 
disorder.  See id.  Even if it did establish an intent to 
file a claim, the effective date of January 14, 1992, would 
not change the amount of the award granted, as compensation 
began the first day of the following month-here February 1, 
1992.  38 U.S.C.A. § 5111 (West 1991 & Supp. 2001) (Actual 
payment of an award commences on the first day of the 
calendar month following the month in which the award became 
effective).

There are no VA treatment records between the April 1990 
Board decision and the January 14, 1992, treatment report, 
which could be seen as a petition to reopen the claim for 
service connection for a psychiatric disorder.  See 38 C.F.R. 
§ 3.157(b).  The Board finds that the RO has granted the 
earliest effective date possible based upon the facts in this 
case and the law and regulations.

The Board is aware that the veteran has asserted that he 
warrants service connection for paranoid schizophrenia, as he 
was first treated for paranoia within one year following his 
discharge from service.  Added to the record since the April 
1990 Board decision were VA treatment reports, dated from 
June 1979 to April 1980.  Those treatment reports show that 
the veteran reported feeling that the children were 
questioning his authority and show a diagnosis of "tendency 
of homosexuality."  These records do not change the 
effective date for the grant of service connection.  As 
stated above, the law and regulations state that the 
effective date for a reopened claim for service connection 
will be the date of claim or date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(r).  The Board is bound by the applicable statutes 
and regulations pertaining to VA.  38 C.F.R. § 19.5 (2001).  
An effective date earlier than January 31, 1992, cannot be 
granted.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to an effective date earlier than January 31, 
1992, for the grant of service connection for paranoid 
schizophrenia is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

